Title: From George Washington to Captain Lemuel Trescott, 26 November 1778
From: Washington, George
To: Trescott, Lemuel


  
    Sir
    Head Quarters Fredericksbg [N.Y.] 26 Novemr 1778
  
  I am favd with yours of the 17th instant enclosing a Return of the Officers of Colo. Henley’s Regt agreeable to which I have made out their Commissions and forward them to Genl Sullivan to be delivered to you. Your Commission is filled up as Captain. I do not know the date of the Gentlemans Resignation who was appointed to the Majority of the Regt but if you will obtain it, I shall, agreeable to my 
    
    
    
    promise of promoting you upon a vacancy, send you a Major’s Commission. I am Sir Yr most obt Servt.
